Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative David Leason (reg. No.  36,195) on 03/17/2021.

The application has been amended as follows: 
1-20. (Cancelled)

21.    (Currently amended) A method in support of an analysis of an impression of media playback on a computer user at a client computer, the client computer being in networked communication with a remote ad server, the method comprising: 
receiving, at the remote ad server from a video player running on the client computer, a call for a video ad response; 
serving, from the remote ad server to the client computer, a video ad response, the video ad response being a data structure comprising computer-executable code configured to both: 
cause a displaying of content on the video  player; and trigger execution of a data collection and processing module; executing the video ad response in the runtime environment of the video player on the client computer; 
executing the data collection and processing module upon execution of the video ad response in the video player; and upon execution of the data collection and processing module at the video player, collecting and processing behavioural data during playback of media in support of the analysis of the impression of the media playback.

22.    (Previously presented) The method according to claim 21, wherein executing the data collection and processing module comprises calling a resource identifier contained in the 

23.    (Previously presented) The method according to claim 21, wherein the data collection and processing module is an executable application within the video ad response.

24.    (Previously presented) The method according to claim 21, wherein the behavioural data comprises information indicative of the computer user’s emotional state.

25.    (Previously presented) The method according to claim 24, wherein executing the data collection and processing module includes initiating a webcam connected to the client computer, and, where required, prompting activation of the webcam to collect images of the user.

26.    (Previously presented) The method according to claim 21, comprising the step of sending the behavioural data collected by or derived from the data collection and processing module to a remote server for analysis.

27.    (Previously presented) The method according to claim 21, wherein executing the data collection and processing module comprises constructing data packets which include information from the processed behavioural data, wherein the data packets correspond to a communication protocol, further comprising the step of transmitting the data packets to a 

28.    (Previously presented) The method according to claim 27, comprising the steps of: monitoring at least one of a connectivity to the remote server and performance capabilities of 
the client computer; and dynamically adjusting the processing of the collected behavioural data by the data collection and processing module in accordance with results of the monitoring step.

29.    (Previously presented) The method according to claim 21, wherein the video ad response includes a media file providing the media for playback during collection of the behavioural data.

30.    (Previously presented) The method according to claim 21, wherein the video ad response is compliant with a Video Ad Standard Template specification.

31.    (Previously presented) The method according to claim 30, wherein the video ad response is a VAST Inline Response.

32.    (Previously presented) The method according to claim 31, wherein the VAST Inline Response includes a media file providing the media for playback during collection of the behavioural data.



34.    (Previously presented) The method according to claim 21, wherein the data collection and processing module includes a video player interface portion for 
establishing communication between the video player and the data collection and processing module.

35.    (Previously presented) The method according to claim 21, wherein the data collection and processing module receives information from the video player about the status of playback by the video player.

36.    (Previously presented) The method according to claim 21, wherein the data collection and processing module communicates with the video player using a protocol compatible with a Video Player Ad-Serving Interface Definition (VPAID).

37.    (Previously presented) The method according to claim 33, wherein the media for playback is provided outside of the video ad response environment.

38.    (Previously presented) The method according to claim 37, wherein the media for playback is selected by the user from a video-sharing website or social network.

39.    (New) A method in support of an analysis of an impression of media playback on a computer user at a client computer, the client computer being in networked communication with a remote ad server, the method comprising:  receiving, at the remote ad server from a  
video player running on the client computer, a call for a video ad response; serving, from the remote ad server to the client computer, a video ad response, the video ad response 
comprising computer-readable instructions for display of content on the video player;  executing the video ad response in the runtime environment of the video player on the client 
computer; executing data collection and processing module upon execution of the video ad response in the video player; upon execution of the data collection and processing module at 
the video player, collecting and processing behavioural data during playback of media in support of the analysis of the impression of the media playback;
wherein executing the data collection and processing module comprises constructing data packets which include information from the processed behavioural data and wherein the data packets correspond to a communication protocol;
transmitting the data packets to a remote server for analysis of the impression on the computer user resulting from the media playback;
monitoring at least one of a connectivity to the remote server and performance capabilities of the client computer; and
dynamically adjusting the processing of the collected behavioural data by the data collection and processing module in accordance with results of the monitoring step.


receiving, at the remote ad server from a video player running on the client computer, a call for a video ad response;
serving, from the remote ad server to the client computer, a video ad response, the video ad response comprising computer-readable instructions for display of content on the video player and is Video Ad Standard Template (“VAST”) Inline Response that is complaint with 
a VAST specification and includes a media file that provides the media for playback during collection of behavioural data;
executing the video ad response in the runtime environment of the video player on the client computer;
executing data collection and processing module upon execution of the video ad response in the video player;
upon execution of the data collection and processing module at the video player, collecting and processing behavioural data during playback of media in support of the analysis of the impression of the media playback.





REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: Claim(s) 21, 39-40 (and its respective dependent claims) is/are allowable. Claim(s) 21-40 comprise a unique combination of elements that are not taught or suggested by the art of record when considering the claims as a whole, specifically with regard to a method of analysis of an impression of media playback on a computer user at a client computer, the client computer being in networked communication with a remote ad wherein the remote ad server receives from a video player running on the client computer, a call for a video ad response, and the remote ad server provides the video ad response, consisting of information for displaying content on the video player. The client computer then executes the video ad response in the runtime environment of the video player. The video ad response includes code for triggering an executable data collection and processing module upon execution of the video ad response in the video player. The method further includes upon execution of the data collection and processing module at the video player, collecting and processing the behavioral data during playback of media in support of the analysis of the impression of the media playback.
Executing the data collection and processing module consists of constructing data packets which include information from the processed behavioral data and wherein the data packets correspond to a communication protocol. Transmitting the data packets to a remote server for analysis of the impression on the computer user as a result of the media playback. Monitoring connectivity to the remote server and performance capabilities of the client computer(s), and adjusting the processing of the collected behavioral data in accordance with results of the monitoring.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONG LE whose telephone number is (571)270-7637.  The examiner can normally be reached on M-F (9 am - 6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 5712721915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/RONG LE/
Primary Examiner, Art Unit 2421